Appeal by defendant Rothleder from a judgment of the Supreme Court, entered in Sullivan county in favor of the plaintiffs for $2,689.56. A judgment was entered on a jury’s verdict in favor of the plaintiffs against the defendant-appellant and a finding of no cause of action on the part of defendant Kornbluth. The action was brought in negligence. It is conceded that there was no contributory negligence on the part of the plaintiffs. The action was the result of an accident which occurred in Sullivan county on September 6, 1938, in which three automobiles were involved. No motion was made at the close of the testimony on behalf of appellant Rothleder to dismiss the complaint, his counsel stating that there was a question of fact. There was ample proof to sustain the jury’s verdict. The judgment should be affirmed, with costs. Judgment unanimously affirmed, with costs. Present — Hill, P. J., Bliss, Heffernan, Schenck and Foster, JJ.